DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney of Record Tuesday Kaasch on 05/11/2021.
Claims 1, 9, and 17 have been amended as follows: 
1. (Currently Amended) A method comprising: 
selectively enabling, at a processing unit that comprises a plurality of processing elements, prefetching, into a first cache, for a first thread that executes a program on a first processing element dependent upon whether at least one second thread previously executed the program on the first processing element, wherein the program includes at least one prefetch instruction to prefetch information into [[a]]the first cache; and 
dispatching the first thread to execute the program on the first processing element.

9. (Currently Amended) An apparatus comprising: 
a plurality of processing elements including a first processing element; 
a plurality of caches to cache information for the plurality of processing elements; and 
, into a first cache, for a first thread that executes a program on the first processing element dependent upon whether at least one second thread previously executed the program on the first processing element and to dispatch the first thread to execute the program on the first processing element, wherein the program includes at least one prefetch instruction to prefetch information into [[a]]the first cache in the plurality of caches.

17. (Currently Amended) A method comprising: 
receiving, at a dispatcher for a processing unit that comprises a plurality of processing elements, a first thread that executes a program in a first processing element in the plurality of processing elements, wherein the program includes a prefetch instruction to fetch information into a first cache; 
selectively enabling prefetching for the first thread;
modifying, at the dispatcher, the prefetch instruction to disable prefetching into the first cache in response to at least one second thread having previously executed the program on the first processing element; and 
dispatching, from the dispatcher, the first thread to execute the program on the first processing element.






Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, either taken alone or in combination, was not found to teach, in combination with other limitations in the claims, enabling prefetching for a first thread into a first cache based on whether a second thread previously executed the same program on the same processing element. The closest prior art regarding this limitation was found to be Kalogeropulos. While Kalogeropulos teaches to avoid prefetching for array references which have temporal reuse, Kalogeropulos does not teach avoiding prefetching for a first thread into a first cache or that the temporal reuse is indicative of whether a second thread previously executed the same program on the same processing element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/KASIM ALLI/Examiner, Art Unit 2183          
/William B Partridge/Primary Examiner, Art Unit 2183